UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2050


ROBERT E. KINNETT,

                    Plaintiff - Appellant,

             v.

SOTERA DEFENSE SOLUTIONS, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Harrisonburg. Michael F. Urbanski, Chief District Judge. (5:18-cv-00110-MFU-JCH)


Submitted: February 7, 2020                                       Decided: March 23, 2020


Before WILKINSON, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert E. Kinnett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert E. Kinnett appeals the district court’s order granting Defendant’s motion to

dismiss. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Kinnett v. Sotera Defense Solutions, Inc., No.

5:18-cv-00110-MFU-JCH (W.D. Va. Aug. 26, 2019). We deny Kinnett’s motion to amend

the caption. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2